 

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 65 Filed 08/28/19 Page 1 of 4

THE HONORABLE JAMES L. ROBART

 

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
0912139 B.C., LTD., a Canadian No, 2:18-cv-01464-JLR
corporation, and PAKAGE APPAREL,
INC., a Canadian corporation, STIPULATED MOTION TO RE-NOTE
DEFENDANTS’ MOTION FOR LEAVE TO
Plaintiffs, AMEND, INVALIDITY CONTENTIONS

v. RG
RAMPION USA INC., a Washington NOTE ON MOTION CALENDAR:
corporation, and RAMPION
ENTERPRISES LTD., a Canadian August 28, 2019
corporation,

Defendants.

Pursuant to LCR 7(d}(1) and 10(g), Plaintiffs and Defendants, by and through their counsel

of record, hereby stipulate and jointly move the Court to re-note Defendants’ Motion for Leave to

Amend Invalidity Contentions (Dkt. 60) for September 6, 2019, Defendants’ Reply Memorandum
will be filed on September 6, 2019. When the Motion to Leave was filed on August 15, 2019, it
was noted for August 30, 2019 in compliance with LCR 7(d)(3).

The patties attended mediation on August 21, 2019 and are continuing settlement
discussions. The parties would like to avoid, as much as possible, the expense associated with this
litigation until it is determined whether the litigation can be resolved by those discussions.
Moreover, Defendants’ lead counsel needs to leave for a funeral in Philadelphia for a family

membet tomorrow and will not return until the following week.

; Dorsey & Warrniy LLP
STIPULATED MOTION TO RE-NOTE MOTION FOR LEAYE - 1 mui era Aven, Sunn 6100
(2:18-cv-01464- JLR) SEATTLE, WASHINGTON 98104

PHONE: (206) 903-8800
FAX: (206) 903.9820

 

 
Case 2:18-cv-01464-JLR Document 65 Filed 08/28/19 Page 2 of 4

To allow time to continue these settlement discussions and to accommodate Defendants’

counsel’s schedule, the parties stipulate and jointly seek to re-note Defendants’ Motion for Leave

 

Oo Co SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

(Dkt. 60) for September 6, 2019.

STIPULATED MOTION TO RE-NOTE MOTION FOR LEAVE - 2
(2:18-cv-01464-JLR)

Dorsey & WHITNEY LLP
COLUMBIA CENTER
70] FIFTH AVENUR, SUITE 6100
SEATTLE, WASHINGTON 98/04
PHONT: (206) 903-8800
FAX: (206) 903-8820

 

 
 

“a A tT

oo

10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25
26

 

Case 2:18-cv-01464-JLR Document 65 Filed 08/28/19 Page 3 of 4

DATED: August 28,2019.
STOEL RIVES LLP

/s/ Brian C. Park

Brian C, Park, WSBA No. 25584
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500
Email: brian.park@stoel.com

/s/ Steven T. Lovett
Steven T. Lovett (Admitted pro hac vice)
steve .lovett@stoel.com

/sfNathan C. Brunette

Nathan C. Brunette (Admitted pro hac vice)
nathan. brunette@stoel.com

760.8.W. Ninth Avenue, Suite 3000
Portland, OR 97205

Telephone: (503) 224-3380

Facsimile: (503) 220-2480

Attorneys for Plaintiffs

STIPULATED MOTION TO RE-NOTE MOTION FOR LEAVE - 2

(2:18-cv-01464-JLR)

DORSEY & WHITNEY LLP

/s/ Paul T. Meiklejohn
Paul T. Meiklejohn, WSBA No. 17477

/s/ Erin Kolter

Erin Kolter, WSBA No. 53365
Columbia Center

701 Fifth Avenue, Suite 6100
Seattle, WA 98104
Telephone: (206) 903-8800
Facsimile: (206) 299-3594
meiklejohn.paul@dorsey.com
kolter.erin@dorsey.com

Attorneys for Defendants

Dorsey & WHITNEY LLP
COLUMMIA CENTER
70] FIFTH AVENUR, SUITE 6100
SHATTLE, WASHINGTON 98104
PHONT: (206) 903-8800
FAX: (206) 903-8820

 

 
 

wu & Ww Ww

~~ OO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01464-JLR Document 65 Filed 08/28/19 Page 4 of 4

ORDER

It is so ordered.

Dated this Uday of beng ast , 2019,

 
 

 

THE HONORABLE JAMES L. ROBART
United States District Judge

, Dorsey & Wurrnity LLP
STIPULATED MOTION TO RE-NOTE MOTION FOR LEAVE - 3 TOU Fier avs, Ut 6109
(2:18-cv-01464-JLR) : aT MONE (QDE)BOD-SEOO

FAX: (206) 903-8820

 

 
